DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7, the closest prior art (see references cited on IDS and PTO 892) discloses package structure, comprising: a semiconductor chip P1 (fig. 1D and related text of Lin et al. ‘694), the semiconductor chip comprises: a die substrate 100; an integrated device 150 ([0023]) disposed on the die substrate, wherein the integrated device includes a substrate layer (this is implicit for an integrated passive device), a capacitor embedded in the substrate layer ([0023] disclose 
Re claims 8-12, the closest prior art (see references cited on IDS and PTO 892) discloses package structure, comprising: an insulating encapsulant 220 (fig. 1D and related text of Lin et al. ‘694); a semiconductor chip 100&110&120&140&150&160&130 embedded in the insulating encapsulant, wherein the semiconductor chip comprises: an integrated component (capacitor of integrated passive component 150) embedded in a substrate layer (substrate layer that would implicitly be part of component 150); a plurality of conductive posts 130 surrounding the substrate layer; a plurality of conductive cores 210 embedded in the insulating encapsulant and surrounding the semiconductor 
Re claims 13-20, the closest prior art (see references cited on IDS and PTO 892) discloses a package-on-package structure, comprising: a package structure P1 (figs. 1D&2 and related text of Lin et al. ‘694), wherein the package structure comprises: a semiconductor chip (structure corresponding to P1 minus structures 240&2230&260), the semiconductor chip comprises: a die substrate 100; a plurality of first bonding structures 110 disposed on the die substrate; a first passivation layer 120 disposed on the die substrate and encapsulating the plurality of first bonding structures; a plurality of second bonding structures (unlabeled pair of electrodes of device 150) hybrid bonded (i.e. bonded with bonding material 160) to the plurality of first bonding structures; a substrate layer (substrate layer that implicitly would be present in integrated passive component 150); an integrated component (capacitor of 150) located in the substrate layer (implicit  since 150 is an integrated passive component); and a plurality of conductive bumps 130 disposed on the substrate layer and over the first passivation layer; an insulating encapsulant 220 encapsulating the semiconductor chip; and a redistribution layer 230&240 disposed on the 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899